Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 1 of 36 PageID #: 4095




   Appellate Case: 19-8011   Page: 1   Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 2 of 36 PageID #: 4096



                                       TABLE OF CONTENTS

TABLE OF CONTENTS.......................................................................................... ii

TABLE OF AUTHORITIES ................................................................................... iii

PRELIMINARY STATEMENT .............. …………………………………………1

STATEMENT OF THE CASE..................................................................................4

QUESTIONS PRESENTED....................................................................................14

REASONS FOR GRANTING THE APPEAL........................................................16

RELIEF SOUGHT...................................................................................................29

CERTIFICATE OF SERVICE ................................................................................31

CERTIFICATE OF COMPLIANCE.......................................................................31

APPENDIX ....................................................................................................... A-001




                                                         ii

    Appellate Case: 19-8011               Page: 2        Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 3 of 36 PageID #: 4097



                                 TABLE OF AUTHORITIES

CASES

Abdullah v. St. Louis County,
      52 F.Supp.3d 936 (E.D.Mo. 2014) ................................................................22

Agnew v. District of Columbia,
    2019 US App LEXIS 10060 (D.C. Cir. 2019)................................................19

Ahmad v. City of St. Louis,
    2017 U.S. Dist. LEXIS 188478 (E.D.Mo. 2017) ............................................4

Allison v. Citgo Petroleum Corp., 151 F.3d 402 (5th Cir. 1998) ............................25

Bd. of County Commissioners v. Brown, 520 U.S. 397 (1997) .........................17, 21

Bernini v. City of St. Paul, 665 F.3d 997 (8th Cir. 2012) ...................................17, 18

Brown v. Bd. of Education, 394 U.S. 294 (1955) ....................................................26

City of Los Angeles v. Lyons, 461 U.S. 95 (1983) .......................... 17, 20, 21, 22, 23

City of Monterey v. Del Monte Dunes, 526 U.S. 687 (1999) ..................................24

Colten v. Kentucky, 407 U.S. 104 (1972) ................................................................28

Dairy Queen, Inc. v. Wood, 369 U.S. 469 (1962)....................................................24

Duke v. City of Little Rock, 902 F.3d 858 (8th Cir. 2018).......................................19

Elizabeth M. v. Montenez, 458 F.3d 779 (8th Cir. 2006)........................17, 20, 22, 23

General Telephone Co. v. Falcon, 457 U.S. 147 (1982) .........................................29

Lawyer v. City of Council Bluffs, 361 F.3d 1099 (8th Cir. 2004)............................18

Lozman v. City of Riviera Beach, 138 S.Ct. 1945 (2018)........................................19



                                                   iii

    Appellate Case: 19-8011          Page: 3       Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 4 of 36 PageID #: 4098




Lytle v. Household Mfg., Inc., 494 U.S. 545 (1990)................................................24

Malone v. Hinman, 847 F.3d 949 (8th Cir. 2017) ...................................................23

Missourians for Fiscal Accountability v. Klahr, 830 F.3d 789 ...............................27

Multi-Ethnic Immigrant Workers Org. Net. v. City of Los Angeles,
     246 F.R.D. 621 (C.D. Cal. 2007)..............................................................21, 22

O’Shea v. Littleton, 414 U.S. 488 (1974) ....................................................17, 18, 20

Parklane Hosiery Co. v. Shore, 439 U.S. 322 (1979) .............................................25

Peterson v. Kopp, 754 F.3d 594, 599 (8th Cir. 2014)..............................................19

Phelps-Roper v. City of Manchester, 697 F.3d 678 (8th Cir. 2012)........................19

Postawko v. Mo. Dept. of Corr., 910 F.3d 1030 (8th Cir. 2018).......................22, 29

Prow v. Medtronic, Inc., 770 F.2d 117 (8th Cir. 1985) ...........................................26

Rahman v. Cherthoff, 530 F.3d 622...................................................................16, 29

Riffey v. Rauner, 910 F.3d 314 (7th Cir. 2018) .......................................................26

Rizzo v. Goode, 423 U.S. 362 (1976).....................................................17, 20, 22, 26

Robinson v. Sheriff of Cook County,
     167 F.3d 1155, 1157 (7th Cir. 1999) ..............................................................27

Stahl v. City of St. Louis, 687 F.3d 1038 (8th Cir. 2012) ........................................19

Steel Co. v. Citizens for a Better Environment,
     523 U.S. 83 (1998)...........................................................................................22

Vallario v. Vandehey, 554 F.3d 1259, 1269-70 (10th Cir. 2009)............................23

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011).................................17, 21, 25


                                                        iv

    Appellate Case: 19-8011              Page: 4        Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 5 of 36 PageID #: 4099



White v. Jackson, 865 F.3d 1064 (8th Cir. 2017) ...............................................17, 18


STATUTES

42 U.S.C. § 1983..................................................................... 1, 3, 14, 16, 17, 20, 22

Mo.Rev.Stat. 574.060 ..............................................................................................18

Mo.Rev.Stat. §574.010 ............................................................................................27

RULES

F.R.Civ.P. 23........................................................... 1, 2, 3, 15, 17, 20, 22, 23, 26, 29



ORDINANCES

City Code § 15.52.010 .......................................................................................13, 18

City Code § 17.16.275 .......................................................................................13, 18




                                                         v

    Appellate Case: 19-8011              Page: 5         Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 6 of 36 PageID #: 4100



                               Preliminary Statement

      There can be few more difficult challenges for police than enforcing the law

in the face of mass protests directed at the police themselves. In the underlying

action, the district court is proceeding at the behest of ACLU plaintiffs with a view

to imposing mandatory policing standards by class action injunction on the

division of police of the City of St. Louis, when officers enforce facially valid laws

and ordinances in civil disorder and mass protest situations. The district court

granted a preliminary injunction in November 2017 but did not certify a class until

May 7, 2019. Defendant City now seeks review of the class certification order

under F.R.Civ.P. 23(f).

      Plaintiffs' claims in the underlying action implicate the considerations of

equitable jurisdiction, comity and federalism that have led the Supreme Court

repeatedly to reject similar efforts to utilize the federal judiciary to "police the

police," because plaintiffs lack standing to seek such relief on account of

hypothetical future injury. In proceeding to certify a class, the district court wholly

ignored the precepts demanding "rigorous analysis" of the prerequisites for a class

action, as well as the Supreme Court's commands for "rigorous analysis" in

connection with actions under 42 U.S.C. §1983 premised on municipal liability for

an unconstitutional "custom." In the process, the district court also ignored the

principles of equitable jurisdiction enunciated by the Supreme Court in numerous

                                            1


   Appellate Case: 19-8011      Page: 6    Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 7 of 36 PageID #: 4101



cases seeking to inject district courts into the administration of state and local law

enforcement operations. The district court has also disregarded this Court's plain

teachings in comparable actions arising out of civil disorder in Ferguson, Missouri,

and in St. Paul, Minnesota. Plaintiffs and the district court have attempted to

shoehorn this case into generic First Amendment standing principles, but the shoe

does not fit.

       The district court has compounded its errors by casually dismissing the clear

threat to the City's right to trial by jury in damage suits arising out of the same

conduct that is alleged by the putative class, and by designating class

representatives who are not even members of the class as re-defined by the district

court. The result is that, unless this Court intervenes and accepts this appeal, the

district court will proceed with a class action for injunctive relief on behalf of a

class that lacks standing to seek the relief demanded, an action that finds no

support in the decisions of this Court and very little support outside the Eastern

District of Missouri and the Southern District of California.

       Rule 23(f) review of the class certification order is particularly advisable in

light of the difficult and complex issue of the relationship between the "rigorous

analysis" demanded of district courts in assessing the compliance with the

prerequisites of Rule 23 and the "rigorous analysis" demanded of courts in

deciding the question of the existence of a municipal "custom" for purposes of

                                           2


   Appellate Case: 19-8011     Page: 7     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 8 of 36 PageID #: 4102



liability under 42 U.S.C. §1983. While broad-based merits inquiry is not the

province of the class certification analysis, the inevitable interrelationship between

the merits of a claim and the propriety of class certification is enhanced when a

§1983 plaintiff's standing to seek equitable relief depends on his ability to

demonstrate the existence of an unconstitutional municipal "custom."

      Although this petition is filed at a time when trial on the merits is scheduled,

it is nevertheless crucial that this Court intervene to review the class certification

order. It is plain that plaintiffs will not be content with the limited preliminary

injunction, and the district court's redefinition of the class to include a universe of

persons entirely unconnected with the plaintiffs' stated claims makes it equally

plain that the district court is likely to greatly expand its intrusion into police

practices if this action proceeds to judgment. Thus, the district court's clear error in

its casual rejection of defendant's standing arguments, the issue of how the §1983

municipal liability standard should affect Rule 23 analysis, the unsettled issue

regarding the effect of a 23(b)(2) class action on parallel damage suits, and the

district court's abuse of discretion in its selection of class representatives all

militate strongly in favor of review the class certification order in this case.




                                            3


   Appellate Case: 19-8011      Page: 8     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 9 of 36 PageID #: 4103



                                     STATEMENT OF THE CASE1

         In September of 2017, a state judge acquitted a former St. Louis police

officer (Stockley by name) of murder for killing a convicted drug dealer after a

pursuit. ECF 11-1. The verdict was announced on the morning of September 15

and evoked a series of protests, commencing with an almost immediate assembly

of persons in downtown St. Louis, blocking a major intersection near the

courthouse. The protest grew larger and began to march through various streets in

the downtown area. Eventually, the protesters returned to the area of the

courthouse, where an attempt was made to block nearby Interstate 64/40 (generally

known as "Highway 40") but was repulsed by deployment of a line of bicycle

police. Memorandum & Order of Preliminary Injunction, ECF 57, p. 3; ECF 11-5

(video attachments).

         Mass protests--usually involving 100 or more persons, many sporting masks

and goggles--continued through the weekend of September 15-17. After the

downtown protest during the daytime on September 15, another crowd numbering

in the hundreds massed in the western part of the City, near a major hospital

complex. Again, an effort was made to block Highway 40 but failed. The crowd


1
  This statement is derived from the district court's preliminary findings in its Memorandum and Order, ECF doc.
57, published at Ahmad v. City of St. Louis, 2017 U.S. Dist. LEXIS 188478 (E.D.Mo. 2017), and the evidence
before the district court on the motion to certify, which included the transcript of the preliminary injunction hearing
and exhibits introduced at that hearing, as well as additional material submitted with the motion to certify--although
a much more complete presentation of evidence, especially of video evidence retrieved after the preliminary
injunction hearing, was part of the record in connection with the City's motion to dismiss and dissolve--which was
summarily denied after entry of the class certification order. See Order of May 15, 2019, ECF 159.
                                                           4


    Appellate Case: 19-8011               Page: 9         Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 10 of 36 PageID #: 4104



then swarmed into a quiet residential area known as the Central West End and

converged on the Mayor's home. There is no dispute that the protest then

degenerated into a near-riot, with an outright attack on the Mayor's home and on

police guarding it. ECF doc. 57, p. 6; II Prel.Inj.Tr. (ECF doc. 63), pp. 121, 158ff.

       The next night, a large protest march began in the nearby suburb of

University City. After some vandalism and assaults on suburban officers, the

group wended its way into the City where it dispersed without any particular

incident. There is no evidence of any improper conduct by City police at this time.

ECF doc. 63, pp. 6-7.

       On September 17, another large crowd gathered outside police headquarters

in the City of St. Louis. The crowd then proceeded to march through the City's

midtown area, returning to police headquarters and conducting a "die-in," where

protesters laid down in the street. ECF 57, p. 7; ECF 63, pp. 123, 185. Eventually,

the bulk of the crowd dispersed without police action. However, a large segment

broke away and headed to the St. Louis downtown area as night was falling. As

they went, this group of around 100 persons damaged property in the downtown

area. Eventually, a large proportion of this crowd confronted and assaulted

officers at Tucker and Locust Streets. ECF 57, pp. 8-9; ECF 63, pp. 188-90.

Although officers declared an unlawful assembly, there was a considerable delay



                                          5


   Appellate Case: 19-8011    Page: 10    Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 11 of 36 PageID #: 4105



until a sufficient number of officers assembled, whereupon this group was

surrounded and arrested en masse.

       Two additional protest events were in evidence before the district court.

One occurred at Busch Stadium in downtown St. Louis on September 29. The

other occurred on October 3, when a crowd of protesters finally managed to seize

control of Highway 40's westbound lanes during the evening and were arrested

when they moved off the highway. ECF 57, pp. 17-18.

       Although the evidence concerning the police response to the so-called

Stockley protests was hotly disputed in some respects, there was and is no dispute

that police declared unlawful assemblies and issued orders to disperse at several

times during the course of the protests. ECF 57, pp. 8, 11. It is also undisputed

that individual police officers deployed "chemical agents," i.e., mace or pepper

spray, at various times when encountering protesters, primarily on September 15

and 17; no chemical agents of any kind were used at the other mass arrest on

October 3. ECF 57, p. 12; see also ECF 11-12 (video attachment). Tear gas and

higher impact pepper balls fired from launchers were also used, but the use of these

agents was limited to the night of September 15 in connection with the attack on

the Mayor's home and its aftermath. ECF 63, pp. 176-77. During the weekend,

numerous police officers were injured, some seriously, by missiles hurled by

members of the protest crowds. ECF 57, p. 6; ECF 63, p. 156.

                                          6


   Appellate Case: 19-8011    Page: 11    Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 12 of 36 PageID #: 4106



         In cases of "First Amendment" protests, the record on the class certification

motion reflected that the City does not issue permits for marches in the street, but

its practice is to accommodate such protest marches by blocking traffic and

escorting the marchers. ECF 57, p. 2.2 In this case, neither plaintiffs nor anyone

else acting on behalf of any organization or group ever inquired about or sought a

permit, but the police had been expecting protests when the Stockley verdict came

down and planned accordingly. Thus, when protests commenced on September

15, police deployed to protect and escort the marchers, while special "civil

disobedience teams" and other officers were in reserve. This practice was also

followed on the night of September 15 until the affray erupted at the Mayor's

home, and it was likewise followed on September 16 near University City and on

September 17 through the day and early evening, up until the mass arrest late that

night.

         It is undisputed that plaintiff Ahmad was maced by a City police officer on

September 15. When she was maced, she was standing with other protesters in

front of a bus carrying City police officers. The police were attempting to

extricate the bus, and the district court found that Ahmad was intentionally

blocking the bus and impeding its removal. ECF 57, p. 3. Ahmad was maced in
2
  This finding of the district court is erroneous, insofar as it implies that the protesters asked for
or were denied a permit. As was clarified in discovery, permits for any sort of demonstration can
be obtained with sufficient notice, but there was no evidence whatever before the district court
that any protester ever applied for a permit. The Court's finding that the City's policy is to
accommodate protests without a permit is correct.
                                                   7


    Appellate Case: 19-8011        Page: 12       Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 13 of 36 PageID #: 4107



order to force her away from the bus. It is likewise undisputed that, during the

September 15 protests, police were bombarded by missiles, including fragments of

concrete, and a police vehicle was vandalized. ECF 57, p. 3; ECF 63, pp. 120-21.

       It was at the mass arrest on the night of September 17 that the district court

found the bulk of objectionable conduct by police. ECF doc. 57, pp. 14-16, 37.

Although police witnesses testified that an unlawful assembly was declared and

repeated multiple times, plaintiffs' witnesses insisted that they did not hear the

announcements, or that they did not get clear directives on where they could go, or

that, in some cases, their efforts to depart were frustrated by police lines, and,

further, that some people were actually allowed to enter the area from which the

crowd was supposed to disperse. It was also during the evening of September 17

that plaintiff Mobley was detained briefly by police.

       By plaintiff Mobley's own account, he was recording an encounter between

police and two other persons on the street when he was accosted by a police

officer, detained, and his cell phone seized. At the time, there was no protest as

such going on in the vicinity, and the encounter observed by Mobley appears to

have been adventitious. ECF doc. 62, pp. 62, 167-68. After being rudely treated

(but not physically assaulted or maced), he was released and his cell phone

returned to him. However, he found that the recording of the police encounter had

been deleted.

                                           8


   Appellate Case: 19-8011    Page: 13     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 14 of 36 PageID #: 4108



       It was also during the evening of September 17 that several self-proclaimed

"rogue" police officers assaulted an undercover police officer whom they took for a

protester, according to the allegations of a federal criminal indictment. The

indictment quotes text messages of one of the indicted officers, suggesting that

many officers in St. Louis intended to or did mistreat protesters. ECF doc. 111-2.

Of course, there was and is no evidence whatsoever that any City policymaker had

any notice of these officers' intentions. The district court accepted at face value the

double hearsay of the federal indictment regarding these rogue officers' statements

of the willingness of police officers generally to mistreat protesters or unlawfully

seize their cell phones. Memorandum and Order, ECF doc. 157, p. 2.

       Plaintiff Lewczuk--added as a plaintiff after a different plaintiff was dropped

from this case and commenced a damage suit--is a member of a cadre of self-

appointed "observers" who take it upon themselves to attend selected mass protests

for the express purpose of monitoring police activity. ECF doc. 11-10 (Lewczuk

declaration). Such "observers" apparently are trained by the National Lawyers

Guild, but the district court refused to allow discovery of any training materials.

ECF doc. 143. In any event, Lewczuk attested that she was on hand at various

protests during the weekend of September 15-17. She was arrested on the night of

September 17. She testified that she was "exposed" to mace and tear gas on the

15th and 17th, and apparently an officer directed mace at her once on the 15th.

                                           9


   Appellate Case: 19-8011    Page: 14     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 15 of 36 PageID #: 4109



       There is no dispute that the police intended to and did arrest all persons

caught within the encircling lines of officers at Tucker and Washington at

approximately 11 p.m. on September 17. Further, there is no dispute that a number

of persons, including some plaintiffs' witnesses and plaintiff Lewczuk, were

arrested, and some were maced in the process of the mass arrest. See, e.g., ECF

doc. 11-12 (Ziegler attached video). However, the video record makes plain that

any use of mace was in connection with the actual arrests of protesters, and there

was no general deployment of chemical agents against any protest group as a

whole.

       There was evidence of two later protest situations, one involving the use of

mace by an officer at a protest at Busch Stadium in downtown St. Louis on

September 29, and another involving a mass arrest of protesters who blocked

Highway 40 on October 3 and were arrested after they marched onto nearby

Jefferson Avenue. Although the district court seems to have ignored the evidence

on this point, see ECF doc. 57 at p. 17, there is no dispute that the police had

reason to believe that the crowd on Jefferson Avenue was the same group that had

blocked the highway, although one plaintiffs' witness claimed that he had not

blocked the highway but was arrested as he stood with the crowd on the sidewalk

near the highway exit to Jefferson. ECF doc. 62, pp. 116-17. In any event, no

mace or other chemical agents were used on October 3.

                                          10


   Appellate Case: 19-8011    Page: 15     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 16 of 36 PageID #: 4110



       There was and is no evidence before the district court on the motion to

certify that there have been any incidents of unlawful assemblies or deployment of

chemical agents in connection with mass protests in the City of St. Louis since

2017. There was very sparse evidence regarding police enforcement of unlawful

assembly and impeding traffic flow laws in the past. Some plaintiffs' witnesses

testified to seeing chemical agents deployed against "peaceful" protesters in 2014

and 2015. ECF doc. 62, pp. 69, 70-71, 113-15.

       There is no contention that the formal, official policies of the City of St.

Louis with regard to police use of force, the deployment of chemical agents in

connection with crowd dispersal, or the recording of police conduct by citizens

conform to the law. Further, the district court did not find any constitutional flaw

in the statute and ordinances that principally were relied on by the police in their

(successful) efforts to prevent the protests from turning into full-scale riots. (The

text of the pertinent statutes and ordinances is included in the appendix to this

petition.)

       The City had been the target of one prior protest-related action involving the

use of chemical agents, known as the Templeton case. ECF doc. 57, pp. 20-22.

The City entered into a consent settlement in that case. The district court

concluded that the City's entry into the consent settlement could be used as

evidence against the City in this action, although the terms of the settlement had

                                           11


   Appellate Case: 19-8011     Page: 16    Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 17 of 36 PageID #: 4111



been incorporated in standing police operations orders. The district court faulted

the interpretation of the decree and the standing orders by police commanders,

finding that the decree's provisions regarding the use of mace to disperse crowds

were applicable to hand-held mace as well as all other chemical agents. ECF doc.

57, p. 42.

       Based almost exclusively on plaintiffs' evidence of police misuse of

"chemical agents" during the mass arrest on September 17, evidence of "vague and

confusing" dispersal orders were given by police on several occasions, and also on

a finding that mass protests were likely to continue in the City, the district court

found sufficient evidence of an unconstitutional "custom" to warrant a preliminary

injunction defining the manner in which the police could properly issue dispersal

orders and use chemical agents to disperse mass protests, in the absence of violent

conduct. ECF doc. 58.

       Subsequent to the entry of the preliminary injunction, the parties

concentrated efforts on settlement, and neither the parties nor the district court

pressed the issue of class certification. In the meantime, several of the original

class plaintiffs were dropped from the action and instituted actions for damages

against the City (and various individual officers) based on almost identical claims

of an unconstitutional city "custom." ECF doc. 95; see complaint filed in Baude v.

City of St. Louis, 4:18-CV-1564 (E.D.Mo.). On May 7, 2019, acting on a renewed

                                          12


   Appellate Case: 19-8011    Page: 17     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 18 of 36 PageID #: 4112



motion to certify the class, the district court entered an order granting the motion

based on the preliminary injunction record and selected additional evidence

proffered by plaintiffs. ECF doc. 157 (included as an Appendix to this petition).

Shortly thereafter, the court summarily denied the City's pending motion to

dissolve the preliminary injunction and to dismiss the action, which proffered

extensive additional evidence of the circumstances of the 2017 protests. ECF doc.

159.

       The plaintiffs' second amended complaint (ECF doc. 90) alleges deprivation

of First, Fourth and Fourteenth Amendment rights premised on an alleged City

"custom" and "failure to train," and seeks the following relief:

       B.    Issue a permanent injunction requiring the City of St. Louis to:

             a.     Declare protests "unlawful assemblies" and to order protesters
                    "to disperse" in a constitutional manner and otherwise limit
                    police activities at protests as required by the Constitution;

             b.     Refrain from deploying chemical agents without warning,
                    provision of routes of egress, and a reasonable time to disperse,
                    unless the person against whom the agents are deployed is
                    currently engaging in force or violence;

             c.     Provide sufficient supervision to permit investigation of alleged
                    misconduct related to patrol of First Amendment events,
                    including disciplining officers who fail to wear visible badges;
                    and

             d.     Provide adequate training to prevent the unconstitutional
                    enforcement of Ords. 15.52.010 and 17.16.275 including:


                                          13


   Appellate Case: 19-8011    Page: 18     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 19 of 36 PageID #: 4113



                i.     Bias-free policing;
                ii.    Police First Amendment events;
                iii.   Principles of community policing; and
                iv.    Supervisor training;

        C.      Make permanent the preliminary injunction issued on November 15,
                2017 . . .

        The class definition proposed by plaintiffs was "those individuals who will

participate in expressive activity that is intended or perceived as a protest of police

at a traditional or designated public forum within the City of St. Louis." ECF doc.

110. The district court, asserting that the case "does not include protesters engaged

in violent, unlawful activity," and concluding that re-definition was necessary to

"make the class more readily ascertainable," elected to re-define the class as

follows:

        persons who will in the future participate in or observe non-violent public
        demonstrations and/or who record such public demonstrations and/or police
        activities at the public demonstrations for the exercise of constitutional
        rights of free speech and assembly in the City of St. Louis. [ECF doc. 157,
        p. 6.]


                                QUESTIONS PRESENTED

   I.        Whether the district court's class certification order erred in failing to
             conduct the necessary "rigorous analysis" of the appropriateness of a
             class action under 42 U.S.C. §1983 based on an unconstitutional
             "custom," in light of a record demonstrating that the class representatives
             and the class itself, as defined by plaintiffs or the district court, presented
             wholly hypothetical and speculative claims of future irreparable harm,

                                              14


   Appellate Case: 19-8011        Page: 19     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 20 of 36 PageID #: 4114



          did not lack adequate remedies at law, and presented no basis for federal
          equitable jurisdiction to impose federal judicial guidelines on police
          management of civil disorder situations.


   II.    Whether the district court's class certification order and consequent
          proceeding with equitable claims under F.R.Civ.P. 23(b)(2) against a
          municipal defendant was an abuse of discretion in light of the clear and
          present danger of impairment of the defendant's right to trial by jury in
          numerous parallel actions for damages pending against the defendant and
          its officers, arising out of the identical constitutional claims and being
          prosecuted by members of the class as defined either by plaintiffs or the
          district court.


   III.   Whether the district court's class certification order was an abuse of
          discretion in designating three persons as class representatives whose
          claims were highly fact-specific and atypical, including one individual
          who indisputably engaged in patent violation of law by direct
          interference with police in combination with other persons.




                                          15


   Appellate Case: 19-8011    Page: 20     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 21 of 36 PageID #: 4115



                    REASONS FOR GRANTING THE APPEAL

I.      THE APPEAL SHOULD BE GRANTED BECAUSE THE DISTRICT
COURT ERRED IN FAILING TO CONDUCT THE NECESSARY
"RIGOROUS ANALYSIS" OF THE APPROPRIATENESS OF A CLASS
ACTION UNDER 42 U.S.C. §1983 BASED ON AN UNCONSTITUTIONAL
"CUSTOM," IN LIGHT OF A RECORD DEMONSTRATING THAT THE
CLASS REPRESENTATIVES AND THE CLASS ITSELF, AS DEFINED BY
PLAINTIFFS OR THE DISTRICT COURT, PRESENTED WHOLLY
HYPOTHETICAL AND SPECULATIVE CLAIMS OF FUTURE
IRREPARABLE HARM, DID NOT LACK ADEQUATE REMEDIES AT LAW,
AND PRESENTED NO BASIS FOR FEDERAL EQUITABLE JURISDICTION
TO IMPOSE FEDERAL JUDICIAL GUIDELINES ON POLICE
MANAGEMENT OF CIVIL DISORDER SITUATIONS.

        In Rahman v. Cherthoff, 530 F.3d 622, 626 (7th Cir. 2008), Judge

Easterbrook observed, in reversing a class certification order, that a case relied on

by the plaintiffs was

        a relic of a time when the federal judiciary thought that structural injunctions
        taking control of executive functions were sensible. That time is past. The
        decrees issued in that case have been vacated, in decisions that also
        demonstrate the impropriety of certifying open-ended classes to facilitate
        structural injunctions designed to regulate law-enforcement practices.

        Judge Easterbrook was perhaps too sanguine in his appreciation of the

passing of the era of structural injunctions, as the district court's orders in this case

suggest. Nevertheless, Judge Easterbrook's rejection of the class certifications in

Rahman emphasizes the plain error committed by the district court in this case and
                                           16


     Appellate Case: 19-8011   Page: 21     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 22 of 36 PageID #: 4116



demonstrates why the City's petition to appeal under Rule 23(f) should be

sustained.

       The Supreme Court has made it plain that "rigorous analysis" is demanded

in two areas of the law at issue here: the prerequisites of Rule 23, and municipal

liability for a "custom" under 42 U.S.C. §1983. Compare Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338 (2011) with Bd. of County Commissioners v. Brown, 520 U.S.

397 (1997). However, the district court's analysis falls far short in both areas,

leading the district court to casually dismiss the City's objections to plaintiffs'

standing.

       The district court's conclusion that plaintiffs have standing in this case flies

in the face of O'Shea v. Littleton, 414 U.S. 488 (1974), Rizzo v. Goode, 423 U.S.

362 (1976), and City of Los Angeles v. Lyons, 461 U.S. 95 (1983). It likewise

wholly disregards the teachings of this Court in White v. Jackson, 865 F.3d 1064

(8th Cir. 2017), Bernini v. City of St. Paul, 665 F.3d 997 (8th Cir. 2012), and

Elizabeth M. v. Montenez, 458 F.3d 779 (8th Cir. 2006). O'Shea, Rizzo, and Lyons

all rest on the proposition that standing to seek injunctive relief against future law

enforcement conduct depends on a showing of immediate, irreparable harm and a

lack of an adequate remedy at law. They recognize that injunctive relief,

particularly where it would inject a federal court into the management of state and

local law enforcement, is extraordinary and to be granted rarely. In this respect,

                                           17


   Appellate Case: 19-8011     Page: 22     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 23 of 36 PageID #: 4117



the Supreme Court instructs that the standing inquiry "shades into" the inquiry as

to whether the plaintiffs have shown the basic requirements for equitable relief.

O'Shea, 414 U.S. 501-03.

       Similarly, this Court's opinions in Jackson and Bernini teach that law

enforcement tactics when confronting a potential riot situation must be tailored to

the precise circumstances and assessed from the standpoint of officers in the field,

not judges in courtrooms after the fact.

       Plaintiffs and the district court sought to evade the standing issue in this case

by invoking general principles of First Amendment standing and the alleged City

"custom" of misusing mace and issuing "vague" dispersal orders to masses of

protesters occupying City streets. Yet the district court's redefinition of the

plaintiff class, the class allegations pleaded by plaintiffs, and the terms of the

preliminary injunction actually entered all reflect the central reality of plaintiffs'

claims: they are speculative.

       The district court did not question the validity of the laws and ordinances

primarily at issue, i.e., the Missouri unlawful assembly statute, Mo.Rev.Stat.

574.060, the City's unlawful assembly ordinance, City Code §15.52.010, and the

City's impeding traffic ordinance, City Code §17.16.275.3 The statute and the


3
  The City notes that an arrest is not to be judged by the officer's subjective reliance on a
particular law; if there is probable cause or arguable probable cause to arrest or detain under any
law applicable to the circumstances, an officer's actions are legitimate. E.g., Lawyer v. City of
                                                  18


    Appellate Case: 19-8011        Page: 23      Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 24 of 36 PageID #: 4118



ordinances are unquestionably valid. Compare Agnew v. District of Columbia,

2019 US App LEXIS 10060 (D.C. Cir. 2019), with Stahl v. City of St. Louis, 687

F.3d 1038 (8th Cir. 2012). Instead, plaintiffs and the district court focus on the

manner in which City police have enforced them. In doing so, however, they fail

to recognize that plaintiffs' standing disappears.

       Plaintiffs and the district court have transmuted standing to attack a vague

law into standing to seek an injunction to control police discretion in enforcing a

valid law. The vagueness doctrine is aimed at laws that allow the police unfettered

discretion to determine what constitutes a crime. It simply does not apply to the

myriad situations in which a police officer must exercise discretion in dealing with

a violation of a law that tells him exactly what conduct is prohibited. See Duke v.

City of Little Rock, 902 F.3d 858 (8th Cir. 2018).

       Every appellate case cited by plaintiffs and the district court in support of the

claim of standing has involved a facial attack on a law's validity. All of them seek

to enjoin enforcement of the law or regulation in question. E.g., Phelps-Roper v.

City of Manchester, 697 F.3d 678 (8th Cir. 2012)(en banc). None of them seeks a

mandatory injunction establishing standing orders to be followed by officers in the


Council Bluffs, 361 F.3d 1099, 1106 (8th Cir. 2004). The City also notes that the subjective
motivation of an officer to punish constitutionally protected conduct by an arrest repeatedly has
been held irrelevant if there is probable cause. See Peterson v. Kopp, 754 F.3d 594, 599 (8th Cir.
2014); but cf. Lozman v. City of Riviera Beach, 138 S.Ct. 1945 (2018)(emphasizing evidence of
direct involvement of policy-makers of city in directing an arrest as essential to municipal
liability).
                                                 19


   Appellate Case: 19-8011        Page: 24      Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 25 of 36 PageID #: 4119



field when enforcing particular laws. None of them approves a "script" for

declaring unlawful assemblies or a rubric for when and how to apply mace.

Finally, none of them purports to enjoin "punishing" anyone for exercising generic

constitutional rights. The reason is obvious: no one can know in advance how

police will or must react to a potential riot, or whether they will "punish" anybody.

       Plaintiffs allege violations of First, Fourth and Fourteenth Amendment

rights, but so did the plaintiffs in O'Shea, Rizzo and Lyons; so did the plaintiffs in

Elizabeth M. v. Montenez. To evade those cases, plaintiffs and the district court

rely on a City "custom" of issuing "vague" dispersal orders and deploying

"chemical agents" so as to "punish" protesters or disperse crowds in an

unconstitutional manner. Here, the rigorous analysis demanded by Rule 23

coincides with the rigorous analysis demanded for municipal liability under §1983.

       The district court's findings show that the City's explicit policies regarding

unlawful assemblies and policing civil disorder comport with constitutional

standards. However, the district court proceeds to rely on anecdotal evidence of

use of mace and tear gas years in the past and a pedantic approach to dispersal

orders4 to justify the finding of an unconstitutional policy threatening future harm

to plaintiffs.


4
  The district court's handiwork in writing proper dispersal orders is itself an exercise in
vagueness: police must "specify with reasonable particularity" the place from which dispersal
should occur, must give "audible and unambiguous" orders, must provide a "sufficient and
                                                20


    Appellate Case: 19-8011      Page: 25      Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 26 of 36 PageID #: 4120



       It is here that the confluence of Wal-Mart, Lyons and Brown demands more

to show standing. The district court made no finding that any City policymaker

knew of or authorized any punishment of protesters, knew of or authorized any

"vague" dispersal orders, or knew of or authorized the wholesale deployment of

mace to disperse peaceful protesters (which never happened anyway). What the

district court did was to infer a City custom from actions of individual police

officers at differing times and under differing circumstances. Neither the plaintiffs

nor the district court faulted City police conduct with regard to the assault on the

Mayor's home; yet the police issued the same dispersal orders as they did in other

instances. Further, the video evidence offered by plaintiffs themselves shows no

indiscriminate use of mace by all police officers all the time. Rather, the video

shows sporadic use, and at least in two instances (plaintiff Ahmad being one), use

of mace was directed at persons then and there violating the law and refusing

commands to desist. This is not the stuff of which a "custom having the force of

law" is made.

       The only case clearly in support of the district court is Multi-Ethnic

Immigrant Workers Org. Net. v. City of Los Angeles, 246 F.R.D. 621 (C.D. Cal.

2007). Like the district court here, the court in Multi-Ethnic used past settlement

agreements against the city defendant, and relied on other disparate acts of police

announced time," etc.--all with a "provided" that all bets are off in cases of "imminent threat" of
violence. ECF doc. 58, ¶5. If the City's ordinance were so worded, what would the ACLU say?
                                                21


   Appellate Case: 19-8011        Page: 26       Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 27 of 36 PageID #: 4121



officers, to find a "realistic threat" of repetition of allegedly unconstitutional

behavior to establish standing, so as to distinguish Lyons. However, the incident

confronting the Multi-Ethnic court was dispersal of a demonstration taking place in

a public park with a permit, and, further, the court relied heavily on the 9th

Circuit's discredited class action analysis in Dukes in reaching its conclusions

about class certification. Neither Multi-Ethnic nor the district court's own prior

erroneous unappealed precedent, Abdullah v. St. Louis County, 52 F.Supp.3d 936

(E.D.Mo. 2014), can or should be accepted by this Court.

       Plaintiffs and the district court relied on this Court's decision in Postawko v.

Mo. Dept. of Corrections, 910 F.3d 1030 (8th Cir. 2018); but the applicable

precedent is actually Elizabeth M. In the latter case, claims premised on the First,

Fourth, Fifth, Ninth and Fourteenth Amendments were pleaded, but the relief

sought was to have the court mandate and monitor a detailed program covering

nearly every facet of the operation of state residential care facilities. Citing Rizzo

v. Goode, this Court vacated the class certification. This Court recognized the

limited nature of the merits inquiry under Rule 23, but nevertheless held that the

rigorous analysis under the Rule compelled consideration of what the parties must

prove, citing Lyons and Steel Co. v. Citizens for a Better Environment, 523 U.S. 83

(1998). The importance of this rigorous analysis is heightened in the §1983

context because, unlike in the context of a Title VII "pattern and practice" claim, a

                                           22


   Appellate Case: 19-8011     Page: 27     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 28 of 36 PageID #: 4122



municipal employer is not liable for the conduct of employees under respondeat

superior: the municipal defendant must be shown to have caused a constitutional

violation by deliberate conduct of its policymakers. E.g., Malone v. Hinman, 847

F.3d 949 (8th Cir. 2017).

       Another aspect of the decision to certify in this case is the district court's

utter disregard of plaintiffs' failure to demonstrate the inadequacy of remedies at

law. The federal courts have rejected any notion that criminal penalties and civil

liability are inadequate deterrents to unconstitutional conduct of local governments

and their officers. E.g., O'Shea, supra; Vallario v. Vandehey, 554 F.3d 1259, 1269-

70 (10th Cir. 2009). Indeed, the district court alluded to the indictments of the

rogue officers in this case, but drew the wrong conclusion. The fact that plaintiffs

can point to no other comparable misdeeds by City police in civil disorder

situations shows that criminal deterrents do work and that there is no "custom" of

such outrageous conduct in the City's police division.

       As this Court observed in Elizabeth M., before certifying a class seeking

broad injunctive relief against a government agency, the district court must ensure

that it has article III jurisdiction to entertain each claim asserted. The district court

in this case did not do so, and review by this Court is necessary.

       II.   THE DISTRICT COURT'S CLASS CERTIFICATION ORDER
AND CONSEQUENT PROCEEDING WITH EQUITABLE CLAIMS UNDER
F.R.CIV.P. 23(b)(2) AGAINST A MUNICIPAL DEFENDANT WAS AN
                                           23


   Appellate Case: 19-8011     Page: 28     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 29 of 36 PageID #: 4123



ABUSE OF DISCRETION IN LIGHT OF THE DANGER OF IMPAIRMENT OF
THE DEFENDANT'S RIGHT TO TRIAL BY JURY IN NUMEROUS
PARALLEL ACTIONS FOR DAMAGES, PENDING AGAINST THE
DEFENDANT AND ITS OFFICERS, ARISING OUT OF THE IDENTICAL
CONSTITUTIONAL CLAIMS AND BEING PROSECUTED BY MEMBERS OF
THE CLASS AS DEFINED EITHER BY PLAINTIFFS OR THE DISTRICT
COURT.
       A defendant, including a municipal defendant, in a §1983 action has an

undoubted right to trial by jury. See City of Monterey v. Del Monte Dunes, 526

U.S. 687 (1999). It is equally indisputable that the Seventh Amendment restricts a

federal court's ability to decide equitable claims in a way that impairs a party's

right to trial by jury. See Lytle v. Household Mfg., Inc., 494 U.S. 545 (1990).

While this issue normally emerges when legal and equitable claims are joined in a

single action, defendant submits that the principles enunciated in Dairy Queen, Inc.

v. Wood, 369 U.S. 469 (1962) should have guided the district court in making a

class certification determination here, and these principles counsel review by this

Court of the certification decision, as the jury trial issue may well be an issue of

first impression under Rule 23.

       The district court gave short shrift to the City's concerns about proceeding

with a class action for "prospective" injunctive relief when the same nucleus of fact

has given rise to more than two dozen damage suits against the City and its police

officers, claiming the existence of the same unconstitutional "custom" as alleged

                                          24


   Appellate Case: 19-8011    Page: 29     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 30 of 36 PageID #: 4124



here. One of those cases is pending before the same district court, and plaintiffs in

the certification proceedings here did not trouble to deny the symmetry of issues

between their case and the damage suits. The district court insisted that the

preclusive effect of any judgment in this case should be determined later, in the

damage cases; but this is backwards. If the plaintiffs succeed in this case and

induce the district court to find and conclude that the City does indeed have an

unconstitutional "custom"--something the court is well on its way to doing--the

City's defense of the damage suits on that issue will be crippled. Cf. Parklane

Hosiery Co. v. Shore, 439 U.S. 322 (1979).

       In the usual case, when a class asserts claims for both injunctive relief and

damages, the court can assess whether a class should even be certified under Rule

23(b)(2). Cf. Wal-Mart Stores, Inc. v. Dukes, supra; Allison v. Citgo Petroleum

Corp., 151 F.3d 402 (5th Cir. 1998). It will not do to argue that plaintiffs here seek

only prospective relief. The central issue in this case is the existence of a City

"custom" as asserted by plaintiffs and preliminarily found by the district court. A

judgment that there was and is such a custom will bind the City, given that the

class as defined by the district court or by plaintiffs undoubtedly embraces any

current damages plaintiff, and so preclusion would be a certainty, as there would

be mutuality as a result of the class certification. Indeed, plaintiffs' success on the

merits in this case would presage the speedy assertion of a class claim for

                                           25


   Appellate Case: 19-8011    Page: 30     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 31 of 36 PageID #: 4125



compensatory damages--unless the City could successfully argue that the class

plaintiffs here have waived damages for the class, an argument not likely to be

successful.

       Certification of a class action is not a matter of right; it is entirely

discretionary. E.g., Riffey v. Rauner, 910 F.3d 314 (7th Cir. 2018). Fairness to the

parties is an element of the class certification equation. Surely where a class action

for injunctive relief threatens the fundamental right of trial by jury, a district court

should at least consider that factor. Thus, this case presents a serious question as to

whether plaintiffs' claims should be allowed to proceed as a class action, and this

Court should review the certification order under Rule 23(f).

III.   THE DISTRICT COURT'S CLASS CERTIFICATION ORDER WAS AN
ABUSE OF DISCRETION IN DESIGNATING THREE PERSONS AS CLASS
REPRESENTATIVES WHOSE CLAIMS ARE HIGHLY FACT-SPECIFIC AND
ATYPICAL, INCLUDING ONE INDIVIDUAL WHO INDISPUTABLY
ENGAGED IN PATENT VIOLATION OF LAW BY DIRECT INTERFERENCE
WITH POLICE IN COMBINATION WITH OTHER PERSONS.
       In constitutional litigation of this sort, the federal courts apply the generally

accepted precepts of equity jurisprudence. E.g., Rizzo v. Goode, supra; Brown v.

Bd. of Education, 394 U.S. 294 (1955). Two elementary principles of equity have

been disregarded by the district court in designating plaintiff Ahmad as a class

representative: he who comes into equity must come with clean hands, and he who

seeks equity must do equity. Cf. Prow v. Medtronic, Inc., 770 F.2d 117 (8th Cir.
                                            26


   Appellate Case: 19-8011      Page: 31     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 32 of 36 PageID #: 4126



1985). Plaintiff Ahmad satisfies neither principle.5 She violated at least two valid

and enforceable laws on September 15, 2017: she intentionally stood in the middle

of a public thoroughfare and blocked movement of a bus, and she interfered with

officers who were doing their best to move the bus and disperse the crowd from the

street. See Mo.Rev.Stat. §574.010.1(2)(a)(peace disturbance by obstructing

vehicular traffic). The district court itself found that she was engaged in criminal

activity when she was maced. Memorandum & Order, ECF doc. 57, p. 43.

       The district court's determination that Ahmad will fairly and adequately

represent the class is thus fatally flawed. Her claims are not typical; her situation

was not and is not common to other members of the district court's expansive class.

She was not the subject of a vague order to disperse; she was not the subject of

some cloud of gas or spray unleashed broadly on a group of otherwise peaceful

protesters; she was not "observing" or recording a "demonstration." The district

court manifestly abused its discretion in appointing her to represent the district

court's class. See Robinson v. Sheriff of Cook County, 167 F.3d 1155, 1157 (7th

Cir. 1999)("One whose own claim is a loser from the start knows that he has

nothing to gain from the victory of the class, and so he has little incentive to assist

or cooperate in the litigation; the case is then a pure class action lawyer's suit.")


5
  This assumes standing; it is doubtful that any "chill" suffered by plaintiff Ahmad is objectively
reasonable in any case so as to give her standing to attack the City's policing of civil disorder.
Cf. Missourians for Fiscal Accountability v. Klahr, 830 F.3d 789, 800 (Arnold, dissenting).
                                                 27


    Appellate Case: 19-8011       Page: 32       Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 33 of 36 PageID #: 4127



       Similarly, plaintiff Mobley should not have been designated to represent the

class as defined by the district court. By his own testimony, he was not engaged in

recording the policing of a protest. The encounter that he was observing was

isolated and bore no resemblance to an encounter between a force of police and a

First Amendment "demonstration." Prel.Inj. Tr. (ECF doc. 62) p. 162, 167-69.

Assuming that a citizen has a First Amendment right to record police at any time

and at any place, absent direct physical interference with an officer, but cf. Colten

v. Kentucky, 407 U.S. 104, 110 (1972), it does not follow that Mobley's experience

displays the requisite commonality or typicality of the claims of persons within the

district court's defined class. Indeed, his claim goes well beyond the amended

complaint's claims and the district court's defined class. He was not arrested, and

his cell phone was restored to him. His complaint is not that he was prevented

from recording a First Amendment demonstration, but that his recording of a street

arrest was illegally seized and destroyed.

       Finally, while it is a closer question, the designation of plaintiff Lewczuk is

also an abuse of discretion. Plaintiff Lewczuk is a member of a self-appointed

group of First Amendment vigilantes, who profess not to "participate" in mass

protests at all, but simply to "observe" the protest for police misconduct. She has

no more interest in the litigation than any citizen walking down the street at any

time. She was not herself maced when she was arrested on September 17,

                                          28


   Appellate Case: 19-8011    Page: 33       Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 34 of 36 PageID #: 4128



although she claims to have been "exposed to" mace and tear gas at other times.

So far as the record of the class certification motion is concerned, there is no

evidence that she was prevented from recording police activities except to the

extent that she was directed to turn off her cell phone when she was actually being

arrested on September 17.

       It is elementary that a Rule 23(b)(2) class must be "cohesive," because the

essence of a such a class action is a claim that the defendant has acted or refused to

act on grounds applying generally to the class. E.g., Postawko v. Mo. Dept. of

Corr., supra, 910 F.3d 1039-40. To survive the "rigorous" analysis demanded of

class action plaintiffs, the plaintiffs must show that the certified class corresponds

to the injuries received by the representative plaintiffs. Rahman v. Chertoff, supra,

530 F.3d 626. The district court simply failed to evaluate carefully the named

plaintiffs' claims that they are truly representative of the class. See General

Telephone Co. v. Falcon, 457 U.S. 147 (1982). The petition for review should be

granted on this issue.

                                  RELIEF SOUGHT

       For the foregoing reasons, petitioner City of St. Louis respectfully requests

that this petition for review be granted, and that the order of the district court be

reversed and cause be remanded with directions to dismiss for lack of standing.



                                           29


   Appellate Case: 19-8011     Page: 34     Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 35 of 36 PageID #: 4129




                                        Respectfully submitted,
                                        JULIAN L. BUSH
                                        CITY COUNSELOR
                                             /s/ Robert H. Dierker
                                             Robert H. Dierker 23671MO
                                             Associate City Counselor
                                             dierkerr@stlouis-mo.gov
                                             Brandon Laird 65564MO
                                             Associate City Counselor
                                             Abby Duncan 67766MO
                                             Assistant City Counselor
                                             Megan Bruyns 69987MO
                                             Assistant City Counselor
                                             Amy Raimondo 71291MO
                                             Assistant City Counselor
                                             1200 Market St.
                                             City Hall, Rm 314
                                             St. Louis, MO 63103
                                             314-622-3361
                                             Fax 314-622-4956

                                        ATTORNEYS FOR APPELLANT




                                         30


   Appellate Case: 19-8011   Page: 35    Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160 Filed: 05/21/19 Page: 36 of 36 PageID #: 4130




                          CERTIFICATE OF SERVICE

   I hereby certify that on this 21 day of May, 2019, a copy of the foregoing

petition to appeal under F.R.Civ.P. 23(f) was served on counsel of record for

appellee, Anthony Rothert, via e-mail and a paper copy was mailed via first class

mail, postage prepaid to said counsel at ACLU of Missouri Foundation, 906 Olive

Street, Suite 1130, St. Louis, MO 63101, arothert@aclu-mo.org.



                                            /s/Robert H. Dierker
                                           Associate City Counselor




                     CERTIFICATION OF COMPLIANCE

           CERTIFICATION OF TYPE AND VOLUME LIMITATION

       I hereby certify that the text of the foregoing document contains 6,788 words

of proportionally spaced text as determined by the automated word count of the

Microsoft Word 2010 word processing system and has 14 point print size.

                                            Robert H. Dierker
                                           Associate City Counselor




                                         31


   Appellate Case: 19-8011    Page: 36    Date Filed: 05/21/2019 Entry ID: 4790056
